DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Cao (Reg No.  on July 14, 2022.
The application has been amended as follows: 
1. (Previously Presented) A method to construct a candidate merge list for Intra block copy (IBC) mode, the method comprising:
inserting a block vector of a left neighboring block of a current block into an initial merge list of the current block, when the left neighboring block is available and the left neighboring block is using an IBC mode;
inserting a block vector of an above neighboring block of the current block into the initial merge list, when the above neighboring block is available, the above neighboring block is using IBC mode and the block vector of the above neighboring block is not same as the block vector of the left neighboring block;
inserting a block vector of last candidate in a history based motion vector predictor (HMVP) into the initial merge list, when the block vector of the above neighboring block is not same as the block vector of the last candidate in the HMVP and when the block vector of the left neighboring block is not same as the block vector of the last candidate in the HMVP; and
inserting a block vector of a second to last candidate in the HMVP into the initial merge list, wherein no pruning is performed for the block vector of the second to last candidate in the HMVP, and
wherein the last block vector in the initial merge list of the current block is a block vector of a candidate in the HMVP.

2. (Previously Presented) A decoder, comprising:
one or more processors; and
a non-transitory computer-readable storage medium coupled to the one or more processors and storing programming for execution by the one or more processors, wherein the programming, when executed by the one or more processors, configures the decoder to 
insert a block vector of a left neighboring block of a current block into an initial merge list of the current block, when the left neighboring block is available and the left neighboring block is using an intra block copy (IBC) mode;
insert a block vector of an above neighboring block of the current block into the initial merge list, when the above neighboring block is available, the above neighboring block is using IBC mode and the block vector of the above neighboring block is not same as the block vector of the left neighboring block;
insert a block vector of last candidate in a history based motion vector predictor (HMVP) into the initial merge list, when the block vector of the above neighboring block is not same as the block vector of the last candidate in the HMVP and when the block vector of the left neighboring block is not same as the block vector of the last candidate in the HMVP; and
insert a block vector of a second to last candidate in the HMVP into the initial merge list, wherein no pruning is performed for the block vector of the second to last candidate in the HMVP, and
wherein the last block vector in the initial merge list of the current block is a block vector of a candidate in the HMVP.

3. (Previously Presented) A decoder, comprising:
one or more processors; and
a non-transitory computer-readable storage medium coupled to the one or more processors and storing programming for execution by the one or more processors, wherein the programming, when executed by the one or more processors, configures the decoder to 
insert a block vector of a neighboring block of a current block into an initial merge list of the current block, when the neighboring block is available and the neighboring block is using an intra block copy (IBC) mode;
insert a block vector of the last candidate in a history based motion vector predictor (HMVP) into the initial merge list, when the block vector of the neighboring block is not same as the block vector of the last candidate in the HMVP; and
insert a block vector of a second to last candidate in the HMVP into the initial merge list, wherein no pruning is performed for the block vector of the second to last candidate in the HMVP.

4. (Original) The decoder of claim 3, wherein the one or more processors is further configured to:
obtain a block vector of the current block according to the initial merge list after the above inserting processes and a merge candidate index for the current block.

5. (Previously Presented) A decoder, comprising:
one or more processors; and
a non-transitory computer-readable storage medium coupled to the one or more processors and storing programming for execution by the one or more processors, wherein the programming, when executed by the one or more processors, configures the decoder to 
insert a block vector of a left neighboring block of a current block into an initial merge list of the current block, when the left neighboring block is available and the left neighboring block is using an intra block copy (IBC) mode;
insert a block vector of an above neighboring block of the current block into the initial merge list, when the above neighboring block is available, the above neighboring block is using IBC mode and the block vector of the above neighboring block is not same as the block vector of the left neighboring block;
insert a block vector of the last candidate in a history based motion vector predictor (HMVP) into the initial merge list, when the block vector of the above neighboring block is not same as the block vector of the last candidate in the HMVP and when the block vector of the left neighboring block is not same as the block vector of the last candidate in the HMVP; and
insert a block vector of a second to last candidate in the HMVP into the initial merge list, wherein no pruning is performed for the block vector of the second to last candidate in the HMVP.

6. (Currently Amended) The decoder of claim 5, wherein the processors are further configured to
obtain a block vector of the current block according to the initial merge list after the above inserting processes and a merge candidate index for the current block.

7. (Original) The decoder of claim 5, wherein the initial merge list is an empty list before a first insert process.

8. (Original) The decoder of claim 6, wherein the initial merge list is an empty list before a first insert process.

9. (Original) The decoder of claim 5, wherein the above insert processes are performed orderly.

10. (Original) The decoder of claim 6, wherein the above insert processes are performed orderly.

11. (Original) The decoder of claim 7, wherein the above insert processes are performed orderly.

12-13. (Canceled).

14. (Currently Amended) A computer program product comprising a non-transitory storage medium storing a program code to perform operations, comprising: 
inserting a block vector of a left neighboring block of a current block into an initial merge list of the current block, when the left neighboring block is available and the left neighboring block is using an intra block copy (IBC) mode;
inserting a block vector of an above neighboring block of the current block into the initial merge list, when the above neighboring block is available, the above neighboring block is using IBC mode and the block vector of the above neighboring block is not same as the block vector of the left neighboring block;
inserting a block vector of last candidate in a history based motion vector predictor (HMVP) into the initial merge list, when the block vector of the above neighboring block is not same as the block vector of the last candidate in the HMVP and when the block vector of the left neighboring block is not same as the block vector of the last candidate in the HMVP; and
inserting a block vector of a second to last candidate in the HMVP into the initial merge list, wherein no pruning is performed for the block vector of the second to last candidate in the HMVP, and wherein the last block vector in the initial merge list of the current block is a block vector of a candidate in the HMVP.
Acknowledgement of Amendment
Applicants amendment filed 07/06/2022 overcomes the following objection(s)/rejection(s): 
The rejection of claims 1-3, 5 and 14 under 35 U.S.C. 112 first paragraph as failing to comply with the written description requirement has been withdrawn in view of Applicants amendment. 
The rejection for claims 1-11 and 14 under 35 U.S.C. 112 (b) or 35 U.S.C. (pre-AIA ), second paragraphs as being indefinite has been withdrawn in view of Applicants amendments. 
The rejection of claims 1-3, 5 and 14 under 35 U.S.C. 112 for lack of antecedent basis has been withdrawn in view of Applicants amendments. 
Allowable Subject Matter
Claim 1-11 and 14 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are directed towards a method to construct a candidate merge list for Intra Block Copy (IBC) mode, decoder and computer program product including the limitations inserting a block vector of a second to last candidate in the HMVP into the initial merge list, wherein no pruning is performed for the block vector of the second to last candidate in the HMVP, and wherein the last block vector in the initial merge list of the current block is a block vector of a candidate in the HMVP. The closet prior art is directed towards to Pang et al., (U.S. Pub. No. 2015/0264386 A1) and Han et al., (U.S. Pub. No. 2020/0169745 A1). Pang is related towards techniques for facilitating Intra Block Copying (Intra BC). Intra BC refers to Intra-prediction techniques in which a current video block is coded based on a prediction block within the same picture. The prediction block within the same picture is identified by a vector, which may be referred to as a block vector. In some examples, the block vector may be represented by a plurality of syntax elements, which may be encoded and decoded. Han is related towards inter prediction motion vector candidate list (also called motion vector predictor list) construction based on history-based motion vector prediction (HMVP). As described in more detail, a video coder (e.g., video encoder or video decoder) may be configured to perform a simplified pruning operation. Pruning operation, in this disclosure, generally refers to operations to determine whether an HMVP candidate from an HMVP candidate history table is to be added or not to a motion vector predictor list. In some cases, the pruning operation may refer to removal of an HMVP candidate from the motion vector predictor list. However, when considering the teachings of Pang and Han, either individually or in combination fails to explicitly disclose or suggest the method, decoders and computer program product comprising a non-transitory storage medium as recited in claims 1-11 and 14. In addition, the limitations are found to be allowable based on Applicants remarks filed 07/06/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA PRINCE whose telephone number is (571)270-1821. The examiner can normally be reached Monday-Friday, 6:00 am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M PRINCE/Primary Examiner, Art Unit 2486